DETAILED ACTION
This action is responsive to the application No. 16/195,258 filed on November 19, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 with the associated claims filed on 02/11/2022 responding to the Office action mailed on 12/14/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1, 9, 11, 12, 15-18, 21, 23-28, 30, 33, and 35-37.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Po-Chin (US 9,520,482) in view of Che-Cheng (US 2016/0351568), Yu (US 2017/0125411) and further in view of Chang (US 9,627,379).

Regarding Claim 1, Po-Chin (see, e.g., Figs. 1-4, 16-25), teaches a method, comprising:
providing a structure 2000 having a substrate 210, semiconductor fins 230 over the substrate 210, and an isolation structure 220 over the substrate 210 and between adjacent semiconductor fins 230 (see, e.g., Fig. 2C);
forming a first gate structure 240 engaging the semiconductor fins 230 (see, e.g., Fig. 2C);
depositing an inter-layer dielectric layer 260 over the semiconductor fins 230 and the first gate structure 240;
removing the first gate structure 240, resulting in a first trench 310 (see, e.g., Fig. 3);
depositing a second gate structure 410 into the first trench 310, wherein the second gate structure 410 includes a high-k dielectric layer 412 and a metal layer 414 over the high-k dielectric layer 412 (see, e.g., Figs. 4, 16C);
forming a first mask layer 1220 over the second gate structure 410 (see, e.g., Fig. 16C),
forming a second mask layer 3230 over the first mask layer 1220, wherein the second mask layer 3230 includes silicon nitride (see, e.g., col. 7, ll. 52-54, col. 9, ll. 49-52);
patterning the first and second mask layers 1220/3230 to have an opening 3415 through both the first and the second mask layers 1220/3230 and exposing a portion of the second gate structure 410 between two adjacent semiconductor fins 230 (see, e.g., Fig. 23C);
etching the second gate structure 410 through the opening 3415 to produce a second trench 3420 (see, e.g., Fig. 24C),
wherein:
the etching of the second gate structure 410 includes applying a gas mixture of Cl2, CF4, BCl3, and CHF3 (see, e.g., col. 6, ll. 42-48);
depositing a dielectric material into the second trench 3420 and over the first and the second mask layers 1220/3230 to form a dielectric layer 3510 (see, e.g., col. 6, ll. 64-67, col. 7, ll. 1-12, col. 11, ll. 21-33); and
performing chemical mechanical planarization (CMP) processes to the dielectric layer 3510 (see, e.g., col. 11, ll. 21-33).
Po-Chin does not teach that the first mask layer includes titanium nitride; a gas mixture includes O2 and adjusting an amount of BCl3 in the gas mixture, an amount of CHF3 in the gas mixture, or a ratio of carbon to fluorine in the gas mixture such that the second trench is provided with tapered sidewalls, wherein the second trench is wider at top than at bottom and partially extends into the isolation structure, wherein the etching of the second gate structure comprises a process temperature between 75[Symbol font/0xB0]C and 125[Symbol font/0xB0]C; and performing chemical mechanical planarization (CMP) processes to the first and the second mask layers, wherein the first mask layer serves as a CMP stop when the second mask layer is removed by one of the CMP processes.
Regarding the claim limitation that the first mask layer includes titanium nitride, Po-Chin discloses that the first mask layer 1220 may include silicon nitride, silicon carbide, silicon oxynitride, and/or other suitable material (see, e.g., Po-Chin, col. 7, ll. 52-54), and Che-Cheng (see, e.g., par. 0055), on the other hand, teaches that silicon nitride, silicon oxynitride and titanium nitride are equivalent materials known in the art for their use as hard mask materials.  Therefore, because these hard mask materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute titanium nitride for silicon nitride or silicon oxynitride since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
Che-Cheng and Yu, on the other hand, teach etching gate layers using gases including Cl2, HBr, BCl3, NF3, N2, CF4, CH2F2, O2, Ar, N2H2, CH4, SF6, another suitable gas, or a combination thereof and varying the etching conditions for forming the recess according to the requirements, to fine-tune the profile of the trench such that the trench is provided with tapered sidewalls, wherein the trench is wider at top than at bottom and partially extends into the isolation structure, wherein the etching of the gate structure comprises a process temperature between 10[Symbol font/0xB0]C and 50[Symbol font/0xB0]C (see, e.g., Che-Cheng, Fig. 1G, pars. 0059-0061, Yu, Fig., 6A, par. 0031-0033) and Chang (see, e.g., Fig. 1E), in a very similar semiconductor process, teaches forming trenches having tapered sidewalls, so as to improve the filling property of the subsequent dielectric material (see, e.g., col. 8, ll. 56-59).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Po-Chin’s process, a trench having tapered sidewalls, wherein the trench is wider at top than at bottom and partially extends into the isolation structure, wherein the etching of the gate structure comprises a process temperature between 75[Symbol font/0xB0]C and 125[Symbol font/0xB0]C, as taught by Che-Cheng, Yu, and Chang, to improve the filling property of the subsequent dielectric material.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range (i.e., 10[Symbol font/0xB0]C to 50[Symbol font/0xB0]C) is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Because O2 is a well-known etching gas, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to add O2 to the etching composition of Po-Chin, as taught by Che-Cheng, since the substitution would yield predictable results.  Using O2 etchants is a common practice in the art. “Common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
Regarding the claim limitation that the chemical mechanical planarization (CMP) process is performed to the first and the second mask layers, wherein the first mask layer serves as a CMP stop when the second mask layer is removed by one of the CMP processes.  Yu (see, e.g., Figs. 7-8), teaches performing a chemical mechanical planarization operation such as a CMP process to the dielectric material 140/150 and the first and the second mask layers 90/120 to expose the upper surface of the gate layers 110 functioning as a stopper for the CMP process, thus, forming a separation plug 155 between the first gate structure and the second gate structure (see, e.g., Yu, par. 0037).
Since the first mask layer and the second mask layer are made of different materials and the chemistry of the etching solution is identical for both materials, the etching ratios of the first and second mask layers are different, therefore, the first mask layer naturally serves as a CMP etch stop when the second mask layer is removed.
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Po-Chin’s process, chemical mechanical planarization operations such as CMP processes to the dielectric material and the first and the second mask layers, wherein the first mask layer serves as a CMP stop when the second mask layer is removed by one of the CMP processes, as taught by Yu, to expose the upper surface of the gate layers functioning as a stopper for the CMP process, thus, forming a separation plug between the first gate structure and the second gate structure.

Regarding Claim 9, Po-Chin, Che-Cheng, Yu, and Chang teach all aspects of claim 1.  Po-Chin does not show that the etching of the second gate structure 410 also etches the isolation structure 220.  Yu (see, e.g., Fig. 6), on the other hand, teaches that the etching of the second gate structure 110 also etches the isolation structure 50 so as to obtain a separation opening 130 that separates the gate layers 110 (see, e.g., pars. 0031-0032).

Regarding Claim 21, Po-Chin, Che-Cheng, Yu, and Chang teach all aspects of claim 1.  Po-Chin (see, e.g., Figs. 1-4, 16-25), teaches that the metal layer 414 of the second gate structure 410 includes TiSiN, TaN, TiN, W, or a combination thereof (see, e.g., col. 5, ll. 58-67, col. 6, ll. 42-48).

Claims 11, 12, 15, 16, 23, 30, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2017/0125411) in view of Che-Cheng (US 2016/0351568) and further in view of Chang (US 9,627,379).

Regarding Claim 11, Yu (see, e.g., Figs. 1-10), teaches a method, comprising:
providing a structure having a substrate 10, fins 20 over the substrate 10, and an isolation structure 50 between adjacent fins 20 and lower than the fins 20 (see, e.g., Figs. 1-3, par. 0017-0020);
forming a gate structure 110 over the isolation structure 50 and the fins 20, wherein the gate structure 110 includes one or more layers of metallic materials (see, e.g., Fig. 4C, par. 0023);
forming a patterned mask 120/90 over the gate structure 110, wherein the patterned mask 120/90 provides an opening 125 exposing a portion of the gate structure 110 between two adjacent fins 20 (see, e.g., Fig. 5A, par. 0030),
wherein:
the patterned mask 120/90 includes a first mask layer 90 and a second mask layer 120 having silicon nitride (see, e.g., par. 0030), the second mask layer 120 is over the first mask layer 90, and the opening 125 is through both the first and the second mask layers 120/90 (see, e.g., Fig. 5A);
etching the gate structure 110 through the opening 125 to produce a trench 130 (see, e.g., Fig. 6A, par. 0031),
wherein:
the etching of the gate structure 110 includes applying a gas mixture of CH4, CF4, CH2F2, CHF3, O2, HBr, Cl2, NF3, N2 and/or He (see, e.g., par. 0031),
the trench 130 partially extends into the isolation structure 50 (see, e.g., Fig. 6A);
depositing a dielectric material into the trench 130 and over the first and the second mask layers 120/90 to form a dielectric layer 150 (see, e.g., Fig. 7A, par. 0034);
performing a chemical mechanical planarization (CMP) process to the dielectric layer 150 and the second mask layer 120, wherein the first mask layer 90 serves as a CMP stop when the second mask layer 120 is removed by the CMP process (see, e.g., Fig. 8A, pars. 0025, 0037); and
performing another CMP process to the first mask layer 90 (see, e.g., Fig. 8A, pars. 0025, 0037).
Regarding the claim limitation that the chemical mechanical planarization (CMP) process is performed to the second mask layer, wherein the first mask layer serves as a CMP stop when the second mask layer is removed by the CMP process and performing another CMP process to the first mask layer, Yu (see, e.g., Figs. 7-8), teaches performing a chemical mechanical planarization operation such as a CMP process to the dielectric material 140/150 and the first and the second mask layers 90/120, where the first mask layer 90 is a contact etch stop layer, to expose the upper surface of the gate layers 110 functioning as a stopper for the CMP process, thus, forming a separation plug 155 between the first gate structure and the second gate structure (see, e.g., Yu, pars. 0025, 0037).
Since the first mask layer and the second mask layer are made of different materials and the chemistry of the etching solution is identical for both materials, the etching ratios of the first and second mask layers are different, therefore, the first mask layer naturally serves as a CMP etch stop when the second mask layer is removed.
Yu does not teach that the first mask layer includes titanium nitride; a gas mixture includes BCl3 and adjusting an amount of BCl3 in the gas mixture or an amount of CHF3 in the gas mixture such that the trench is provided with slanted sidewalls, wherein the trench becomes narrower as it approaches the isolation structure; wherein the etching of the gate structure comprises a process temperature between 75[Symbol font/0xB0]C and 125[Symbol font/0xB0]C.
Regarding the claim limitation that the first mask layer includes titanium nitride, Yu discloses that the first mask layer 90 is made of one or more layers of silicon oxide or silicon nitride based materials such as SiN, SiCN, SiON or SiOCN (see, e.g., Yu, par. 0025), and Che-Cheng (see, e.g., par. 0055), on the other hand, teaches that silicon nitride, silicon oxynitride and titanium nitride are equivalent materials known in the art for their use as hard mask materials.  Therefore, because these hard mask materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute titanium nitride for silicon nitride or silicon oxynitride since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Che-Cheng, on the other hand, teaches etching gate layers using gases including Cl2, HBr, BCl3, NF3, N2, CF4, CH2F2, O2, Ar, N2H2, CH4, SF6, another suitable gas, or a combination thereof and varying the etching conditions for forming the recess according to the requirements, to fine-tune the profile of the trench such that the trench is provided with slanted sidewalls, wherein the trench becomes narrower as it approaches the isolation structure, wherein the etching of the gate structure comprises a process temperature between 10[Symbol font/0xB0]C and 50[Symbol font/0xB0]C (see, e.g., pars. 0059-0061) and Chang (see, e.g., Fig. 1E), in a very similar semiconductor process, teaches forming trenches having tapered sidewalls, so as to improve the filling property of the subsequent dielectric material (see, e.g., col. 8, ll. 56-59).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Yu’s process, a trench having slanted sidewalls, wherein the trench becomes narrower as it approaches the isolation structure, wherein the etching of the gate structure comprises a process temperature between 75[Symbol font/0xB0]C and 125[Symbol font/0xB0]C, as taught by Che-Cheng and Chang, to improve the filling property of the subsequent dielectric material.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Regarding Claim 12, Yu, Che-Cheng, and Chang teach all aspects of claim 11.  Che-Cheng (see, e.g., Fig. 1G), teaches that the one or more layers of metallic materials 126 include TiSiN, TaN, TiN, W, or a combination thereof19TSMC No. P20171481US02 / Docket No. 24061.3638US02 (see, e.g., par. 0052).

Regarding Claim 15, Yu, Che-Cheng, and Chang teach all aspects of claim 11.  Chang (see, e.g., Fig. 1), teaches that the slanted sidewalls 112a/112b are also sidewalls 112a/112b of the gate structure 120a, and wherein the etching of the gate structure 120a is tuned such that each of the slanted sidewalls 112a/112b forms an angle with a normal of the substrate 100 (see, e.g., col. 4, ll. 8-14).  Further, Chang teaches a ratio of a height of the first HK MG 120a to a width of the top opening TCD1 of the space 113-1.
Chang teaches a range of values for the angles between the first and second sidewalls and a normal to the substrate (see, e.g., col. 4, ll. 8-14).  He does not specifically teach that each of the angles is less than tan-1(1/2xAR) where AR is a ratio of a height of the gate structure to a width of a top opening of the trench.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Regarding Claim 16, Yu (see, e.g., Figs. 1-10), teaches a method, comprising:
providing a structure having;
a substrate 10,
fins 20 protruding out of the substrate 10, and
an isolation structure 50 over the substrate 10 and between adjacent fins 20, wherein the isolation structure 50 is lower than the fins 20 (see, e.g., Fig. 3);
forming a gate structure 110 over the isolation structure 50 and the fins 20, wherein the gate structure 110 includes a high-k dielectric layer 105 and a conductive layer 110 over the high-k dielectric layer 105 (see, e.g., Fig. 7A, pars. 0024, 0041);
forming a patterned mask 120/90 over the gate structure 110, wherein the patterned mask 120/90 includes a second mask layer 120 having silicon nitride over a first mask layer 90, the patterned mask 120/90 provides an opening 125 through both the first and the second mask layers 120/90 and exposing a portion of the gate structure 110 between two adjacent fins 20 (see, e.g., Fig. 5A, par. 0030);
performing an etching process to the gate structure 110 through the opening 125 to expose the isolation structure 50, thereby separating the gate structure 110 into at least a first portion (i.e., left portion of 110) and a second portion (i.e., right portion of 110) (see, e.g., Fig. 6A),
wherein:
the etching process includes applying a gas mixture of CH4, CF4, CH2F2, CHF3, O2, HBr, Cl2, NF3, N2 and/or He (see, e.g., par. 0031),
the first sidewall (i.e., left sidewall of trench 130) and the second sidewall (i.e., right sidewall of trench 130) partially extends into the isolation structure 50 (see, e.g., Fig. 6A);
depositing a dielectric layer 150 over the first and second sidewalls and over the first and second mask layers 120/90 (see, e.g., Fig. 7A, par. 0034); and
performing chemical mechanical planarization (CMP) processes to remove a portion of the dielectric layer 150, the second mask layer 120, and the first mask layer 90, wherein the first mask layer 90 serves as a CMP stop when the second mask layer 120 is removed (see, e.g., Fig. 8A, pars. 0025, 0037).
Regarding the claim limitation that the first mask layer serves as a CMP stop when the second mask layer is removed, Yu (see, e.g., Figs. 7-8), teaches performing a chemical mechanical planarization operation such as a CMP process to the dielectric material 140/150 and the first and the second mask layers 90/120, where the first mask layer 90 is a contact etch stop layer, to expose the upper surface of the gate layers 110 functioning as a stopper for the CMP process, thus, forming a separation plug 155 between the first gate structure and the second gate structure (see, e.g., Yu, pars. 0025, 0037).
Since the first mask layer and the second mask layer are made of different materials and the chemistry of the etching solution is identical for both materials, the etching ratios of the first and second mask layers are different, therefore, the first mask layer naturally serves as a CMP etch stop when the second mask layer is removed.
Yu does not teach that the first mask layer includes titanium nitride; a gas mixture includes BCl3 and adjusting a ratio of carbon to fluorine in the gas mixture so as to produce a first sidewall of the first portion and an opposing, second sidewall of the second portion, wherein the first and second sidewalls provide a top opening wider than a bottom opening, wherein the etching process comprises a process temperature between 75[Symbol font/0xB0]C and 125[Symbol font/0xB0]C.
Regarding the claim limitation that the first mask layer includes titanium nitride, Yu discloses that the first mask layer 90 is made of one or more layers of silicon oxide or silicon nitride based materials such as SiN, SiCN, SiON or SiOCN (see, e.g., Yu, par. 0025), and Che-Cheng (see, e.g., par. 0055), on the other hand, teaches that silicon nitride, silicon oxynitride and titanium nitride are equivalent materials known in the art for their use as hard mask materials.  Therefore, because these hard mask materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute titanium nitride for silicon nitride or silicon oxynitride since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Che-Cheng, on the other hand, teaches etching gate layers using gases including Cl2, HBr, BCl3, NF3, N2, CF4, CH2F2, O2, Ar, N2H2, CH4, SF6, another suitable gas, or a combination thereof and varying the etching conditions for forming the recess according to the requirements, to fine-tune the profile of the trench such that the first and second sidewalls provide a top opening wider than a bottom opening, wherein the etching of the gate structure comprises a process temperature between 10[Symbol font/0xB0]C and 50[Symbol font/0xB0]C (see, e.g., pars. 0059-0061) and Chang (see, e.g., Fig. 1E), in a very similar semiconductor process, teaches forming trenches having first and second sidewalls providing a top opening wider than a bottom opening, so as to improve the filling property of the subsequent dielectric material (see, e.g., col. 8, ll. 56-59).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Yu’s process, a trench having first and second sidewalls providing a top opening wider than a bottom opening, wherein the etching of the gate structure comprises a process temperature between 75[Symbol font/0xB0]C and 125[Symbol font/0xB0]C, as taught by Che-Cheng and Chang, to improve the filling property of the subsequent dielectric material.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Regarding Claim 23, Yu, Che-Cheng, and Chang teach all aspects of claim 16.  Che-Cheng (see, e.g., Fig. 1G), teaches that the conductive layer of the gate structure 126 includes TiSiN, TaN, TiN, W, or a combination thereof19TSMC No. P20171481US02 / Docket No. 24061.3638US02 (see, e.g., par. 0052).

Regarding Claim 30, Yu, Che-Cheng, and Chang teach all aspects of claim 16.  Che-Cheng teaches that the performing of the etching process includes increasing the ratio of carbon to fluorine in the gas mixture (see, e.g., par. 0061).

Regarding Claim 37, Yu, Che-Cheng, and Chang teach all aspects of claim 16.  Yu (see, e.g., Fig. 6), teaches that the performing of the etching process further includes etching of the isolation structure 50 so as to obtain a separation opening 130 that separates the gate layers 110 (see, e.g., pars. 0031-0032).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2017/0125411) in view of Che-Cheng (US 2016/0351568), Chang (US 9,627,379), and further in view of Po-Chin (US 9,520,482).

Regarding Claim 18, Yu, Che-Cheng, and Chang teach all aspects of claim 16.  Che-Cheng (see, e.g., Fig. 1E), teaches that the conductive layer 126 includes tungsten (W) (see, e.g., par. 0052).  They are silent with respect to the claim limitation that the gas mixture includes CxFy where x:y is greater than 1:4.
Yu/Che-Cheng/Chang disclose the claimed invention except for the use of CF4, SF6, CH2F2, CHF3, Cl2, BCl3, HBr instead of C2F6.  Po-Chin (see, e.g., col. 6, ll. 42-48), on the other hand teaches that C2F6 and CF4, SF6, CH2F2, CHF3, Cl2, BCl3, HBr are equivalent gases known in the art for their use as etching mixtures.  Therefore, because these etching gases were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute C2F6 for CF4, SF6, CH2F2, CHF3, Cl2, BCl3, HBr since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).


Claims 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2017/0125411) in view of Che-Cheng (US 2016/0351568), Chang (US 9,627,379), and further in view of Wang (US 2012/0205774).

Regarding Claim 17, Yu, Che-Cheng, and Chang teach all aspects of claim 16.  Yu (see, e.g., Figs. 1-10), teaches that the etching process includes a dry etching process (see, e.g., Fig. 6A, par. 0031).  Yu is silent with respect to the claim limitation of a bias voltage ranging from 50 to 100 V.  
Wang, on the other hand, teaches controlled dry etching processes having etching parameters that can be tuned, such as etchants used, etching pressure, source power, radio-frequency (RF) bias voltage, RF bias power, etchant flow rate, and other suitable parameters, to achieve desired profile of trenches.  For example, an etching pressure of about 1 mT (milli-Torr) to about 50 mT may be used, a source power of about 500 W (Watts) to about 2,000 W, and an etchant that includes a carbon fluoride containing gas (such as CH2F2, CH3F, C2F6, C3F8, C4F6, C4F8, or combinations thereof), a chlorine containing gas (such as Cl2), an oxygen containing gas (such as O2), a hydrogen containing gas (such as HBr, CH4, or combinations thereof), other suitable gases, or combinations thereof may be used.  The etching process uses an etching pressure of about 1 mT to about 50 mT, a source power of about 500 W to about 2,000 W, an RF bias voltage of about 50 V (Volts) to about 300 V, a CH2F2 gas flow of about 15 sccm to about 45 sccm, a Cl2 gas flow of about 40 sccm to about 120 sccm, an O2 gas flow of about 5 sccm to about 20 sccm, and an HBr gaflow of about 200 sccm to about 500 sccm (see, e.g., par. 0022).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a bias voltage ranging from 50 to 100 V in Yu’s process, as taught by Wang, to obtain trenches with desired profiles.

Regarding Claim 28, Yu, Che-Cheng, and Chang teach all aspects of claim 11.  They are silent with respect to the claim limitation that the etching of the gate structure simultaneously deposits a polymer over the slanted sidewalls of the trench.
Wang, on the other hand, teaches controlled dry etching processes where a polymer is deposited over slanted sidewalls of the trench to prevent subsequent etching processes from affecting the slanted profile of the trench, thereby ensuring that the angle between the substrate surface and the sidewall remains less than about 85[Symbol font/0xB0], thus, enhancing subsequent filling of the trench (see, e.g., pars. 0022-0024).
It would have been obvious to one of ordinary skill in the art at the time of filing to simultaneously deposit a polymer over the slanted sidewalls of the trench in Yu’s/Che-Cheng’s/Chang’s process, as taught by Wang, to prevent subsequent etching processes from affecting the slanted profile of the trench, thereby ensuring that the angle between the substrate surface and the sidewall remains less than about 85[Symbol font/0xB0], thus, enhancing subsequent filling of the trench.

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Po-Chin (US 9,520,482) in view of Che-Cheng (US 2016/0351568), Yu (US 2017/0125411), Chang (US 9,627,379), and further in view of Wang (US 2012/0205774).

Regarding Claim 24, Po-Chin, Che-Cheng, Yu, and Chang teach all aspects of claim 1.  They are silent with respect to the claim limitation that the etching of the second gate structure simultaneously deposits a polymer over the tapered sidewalls of the second trench.
Wang, on the other hand, teaches controlled dry etching processes where a polymer is deposited over tapered sidewalls of the trench to prevent subsequent etching processes from affecting the tapered profile of the trench, thereby ensuring that the angle between the substrate surface and the sidewall remains less than about 85[Symbol font/0xB0], thus, enhancing subsequent filling of the trench (see, e.g., pars. 0022-0024).
It would have been obvious to one of ordinary skill in the art at the time of filing to simultaneously deposit a polymer over the tapered sidewalls of the second trench in Po-Chin’s/Che-Cheng’s/Yu’s/Chang’s process, as taught by Wang, to prevent subsequent etching processes from affecting the tapered profile of the trench, thereby ensuring that the angle between the substrate surface and the sidewall remains less than about 85[Symbol font/0xB0], thus, enhancing subsequent filling of the trench.

Regarding Claim 25, Po-Chin, Che-Cheng, Yu, Chang, and Wang teach all aspects of claim 24.  Che-Cheng, teaches etching gate layers using gases including Cl2, HBr, BCl3, NF3, N2, CF4, CH2F2, O2, Ar, N2H2, CH4, SF6, another suitable gas, or a combination thereof and varying the etching conditions for forming the recess according to the requirements, to fine-tune the profile of the trench such that the trench is provided with slanted sidewalls (see, e.g., pars. 0059-0061) and Wang teaches controlled dry etching processes where a polymer is deposited over slanted sidewalls of the trench to prevent subsequent etching processes from affecting the slanted profile of the trench (see, e.g., pars. 0022-0024).
They are silent with respect to the claim limitation that the etching of the second gate structure includes increasing a ratio of BCl3 in the gas mixture to increase an amount of the polymer deposited over the tapered sidewalls of the second trench.
However, this claim limitation is merely considered a change in the ratio of BCl3 in the gas mixture in Che-Cheng’s/Wang’s, et. al., process. The specific claimed ratio of BCl3 in the gas mixture, absent any criticality, is only considered to be an obvious modification of the ratio of BCl3 in Che-Cheng’s/Wang’s, et. al., process, as the courts have held that changes in ratios without any criticality, are within the level of skill in the art.  According to the courts, a particular ratio is nothing more than one among numerous ratios that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed ratio of BCl3 in the gas mixture, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed ratio in Che-Cheng’s/Wang’s, et. al., process.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen ratio or upon another variable recited in a claim, the applicant must show that the chosen ratio is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

In reference to the claim language pertaining to “…increase an amount of the polymer deposited over the tapered sidewalls of the second trench”, the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  (In re Best, 195 USPQ 430, 433 (CCPA 1977) and In re Swinehart, 439 F. 2d 210, 169 USPQ 226 (CCPA 1971); please see MPEP § 2112).  Since Che-Cheng and Wang show all the features of the claimed invention, the increase of an amount of the polymer deposited over the tapered sidewalls is an inherent property of the process of increasing the ratio of etching gases in Che-Cheng’s et. al., invention.

Regarding Claim 26, Po-Chin, Che-Cheng, Yu, Chang, and Wang teach all aspects of claim 24.  Po-Chin teaches that the etching of the second gate structure includes applying a gas mixture of Cl2, CF4, BCl3, and CHF3 (see, e.g., col. 6, ll. 42-48) and Che-Cheng and Wang teach etching gate layers using controlled processes and varying the etching conditions for forming the recess according to the requirements, to fine-tune the profile of the trench such that the trench is provided with slanted sidewalls (see, e.g., Che-Cheng, pars. 0059-0061) where a polymer is deposited over slanted sidewalls of the trench to prevent subsequent etching processes from affecting the slanted profile of the trench (see, e.g., Wang, pars. 0022-0024).
They are silent with respect to the claim limitation that the etching of the second gate structure includes increasing a ratio of CHF3 in the gas mixture to increase an amount of the polymer deposited over the tapered sidewalls of the second trench.
However, this claim limitation is merely considered a change in the ratio of CHF3 in the gas mixture in Po-Chin’s, et. al., process. The specific claimed ratio of CHF3 in the gas mixture, absent any criticality, is only considered to be an obvious modification of the ratio of CHF3 in Po-Chin’s, et. al., process, as the courts have held that changes in ratios without any criticality, are within the level of skill in the art.  According to the courts, a particular ratio is nothing more than one among numerous ratios that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed ratio of CHF3 in the gas mixture, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed ratio in Po-Chin’s, et. al., process.
See also the comments stated above in claim 25 regarding the criticality of ratios and properties of processes which are considered repeated here.

Regarding Claim 27, Po-Chin, Che-Cheng, Yu, Chang, and Wang teach all aspects of claim 24.  Wang teaches that the etching of the second gate structure includes increasing the ratio of carbon to fluorine in the gas mixture to deposit a polymer over tapered sidewalls of the second trench (see, e.g., par. 0022).
They are silent with respect to the claim limitation that increasing the ratio of carbon to fluorine in the gas mixture increases an amount of the polymer deposited over the tapered sidewalls of the second trench.
See also the comments stated above in claim 25 regarding the criticality of ratios and properties of processes which are considered repeated here

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Po-Chin (US 9,520,482) in view of Che-Cheng (US 2016/0351568), Yu (US 2017/0125411), Chang (US 9,627,379), and further in view of Chang (US 2017/0222055).

Regarding Claim 33, Po-Chin, Che-Cheng, Yu, and Chang teach all aspects of claim 1.  They disclose a CMP process that removes the first and the second mask layers (see, e.g., Yu, pars. 0025, 0037).  However, they do not disclose that after the CMP process removes the first and the second mask layers, further comprising: recessing the second gate structure.
Chang (see, e.g., Figs. 5-6), on the other hand, in similar replacement metal gate structures to those of Po-Chin, teaches performing a chemical mechanical polishing (CMP) process on the dielectric material 150 to etch back and planarize the dielectric material 150 until the dummy gate structures 134 are reached and exposed and that in some embodiments, portions of the dummy gate structures 134 are removed during the CMP (see, e.g., par. 0022).  
In addition, it would have been obvious to try recessing the second gate structure.  At the time of filing, dielectric layers and gate structures were planarized to expose and/or recess the gate structures and perform further steps to finalize the semiconductor device as disclosed by Chang (see, e.g., par. 0022), and Po-Chin (see, e.g., col. 11, ll. 34-54). 
The gate structures can be planarized to have different heights as shown by Chang (see, e.g., par. 0022).
At the time of filing, a person of ordinary skill in the art could have pursued the known potential solutions to planarizing gate layers having different heights with a reasonable expectation of success, as evidenced by Chang.
Therefore, given the teachings of Chang and Po-Chin, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and it would have been obvious to recess the second gate structure in Po-Chin’s process, as taught by Chang.
See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. at 421, 82 USPQ2d at 1397 (2007).

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2017/0125411) in view of Che-Cheng (US 2016/0351568), Chang (US 9,627,379), and further in view of Chang (US 2017/0222055).

Regarding Claim 35, Yu, Che-Cheng, and Chang teach all aspects of claim 11.  They do not disclose recessing the second gate structure.
Chang (see, e.g., Figs. 5-6), on the other hand, in similar replacement metal gate structures to those of Yu, teaches performing a chemical mechanical polishing (CMP) process on the dielectric material 150 to etch back and planarize the dielectric material 150 until the dummy gate structures 134 are reached and exposed and that in some embodiments, portions of the dummy gate structures 134 are removed during the CMP (see, e.g., par. 0022).  
In addition, it would have been obvious to try recessing the gate structure.  At the time of filing, dielectric layers and gate structures were planarized to expose and/or recess the gate structures and perform further steps to finalize the semiconductor device as disclosed by Chang (see, e.g., par. 0022). 
The gate structures can be planarized to have different heights as shown by Chang (see, e.g., par. 0022).
At the time of filing, a person of ordinary skill in the art could have pursued the known potential solutions to planarizing gate layers having different heights with a reasonable expectation of success, as evidenced by Chang.
Therefore, given the teachings of Chang, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and it would have been obvious to recess the gate structure in Yu’s process, as taught by Chang.
See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. at 421, 82 USPQ2d at 1397 (2007).

Regarding Claim 36, Yu, Che-Cheng, and Chang teach all aspects of claim 16.  They disclose CMP processes that remove the first and the second mask layers (see, e.g., Yu, pars. 0025, 0037).  However, they do not disclose that after the CMP processes further include recessing the gate structure.
Chang (see, e.g., Figs. 5-6), on the other hand, in similar replacement metal gate structures to those of Yu, teaches performing a chemical mechanical polishing (CMP) process on the dielectric material 150 to etch back and planarize the dielectric material 150 until the dummy gate structures 134 are reached and exposed and that in some embodiments, portions of the dummy gate structures 134 are removed during the CMP (see, e.g., par. 0022).  
In addition, it would have been obvious to try recessing the second gate structure.  At the time of filing, dielectric layers and gate structures were planarized to expose and/or recess the gate structures and perform further steps to finalize the semiconductor device as disclosed by Chang (see, e.g., par. 0022). 
The gate structures can be planarized to have different heights as shown by Chang (see, e.g., par. 0022).
At the time of filing, a person of ordinary skill in the art could have pursued the known potential solutions to planarizing gate layers having different heights with a reasonable expectation of success, as evidenced by Chang.
Therefore, given the teachings of Chang, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and it would have been obvious to recess the gate structure in Yu’s process, as taught by Chang.
See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. at 421, 82 USPQ2d at 1397 (2007).

Response to Arguments
Applicant’s arguments filed on 02/11/2022 with respect to the rejections of claims 1, 11, and 16 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814